Exhibit 10.17 AMENDMENT NUMBER EIGHT TO REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT & REVOLVING NOTE This AMENDMENT NUMBER EIGHT TO REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT & REVOLVING NOTE (this “ Amendment ”), effective as of May 9, 2017, is entered into by and between JMP SECURITIES LLC , a Delaware limited liability company (“ Broker/Dealer ”), and CITY NATIONAL BANK , a national banking association (“ Lender ”), and in light of the following: W I T N E S S E T H WHEREAS , Broker/Dealer and Lender are parties to: (a) that certain Revolving Note and Cash Subordination Agreement, dated as of April 8, 2011 (as amended, restated, supplemented, or otherwise modified from time to time, the “ Note Agreement ”), and (b) that certain Revolving Note, dated as of April 8, 2011 (as amended, restated, supplemented, or otherwise modified from time to time, the “ Note ”); WHEREAS , JMP HOLDING LLC , formerly known as JMP Group LLC, a Delaware limited liability company (“ JMP Holding Guarantor ”) guaranteed in favor of Lender, the obligations of Broker/Dealer under the Note Agreement and the Note pursuant to that certain General Continuing Guaranty, dated as of April 8, 2011 (as amended, restated, supplemented, or otherwise modified from time to time, the “ JMP Holding Broker/Dealer Guaranty ”); WHEREAS , HARVEST CAPITAL STRATEGIES LLC , formerly known as JMP Asset Management LLC, a Delaware limited liability company (“ Harvest Guarantor ”) guaranteed in favor of Lender, the obligations of Broker/Dealer under the Note Agreement and the Note pursuant to that certain General Continuing Guaranty, dated as of April 30, 2014 (as amended, restated, supplemented, or otherwise modified from time to time, the “ Harvest Broker/Dealer Guaranty ”); WHEREAS , JMP REALTY TRUST INC. , a Maryland corporation (“ JMP Realty Guarantor ”) guaranteed in favor of Lender, the obligations of Broker/Dealer under the Note Agreement and the Note pursuant to that certain General Continuing Guaranty, dated as of May 12, 2016 (as amended, restated, supplemented, or otherwise modified from time to time, the “ JMP Realty Broker/Dealer Guaranty ”); WHEREAS , JMP INVESTMENT HOLDING LLC , a Delaware limited liability company (“ JMP Investment Guarantor ”; JMP Investment Guarantor, JMP Holding Guarantor, Harvest Guarantor and JMP Realty Guarantor, collectively, the “ Guarantors ”) guaranteed in favor of Lender, the obligations of Broker/Dealer under the Note Agreement and the Note pursuant to that certain General Continuing Guaranty, dated as of May 12, 2016 (as amended, restated, supplemented, or otherwise modified from time to time, the “ JMP Investment Broker/Dealer Guaranty ”; the JMP Investment Broker/Dealer Guaranty, the JMP Holding Broker/Dealer Guaranty, the Harvest Broker/Dealer Guaranty and the JMP Realty Broker/Dealer Guaranty, collectively, the “ Broker/Dealer Guaranties ”); WHEREAS , Broker/Dealer has requested that the Lender make certain amendments to the Note Agreement and the Note; and WHEREAS , upon the terms and conditions set forth herein, Lender is willing to accommodate the Broker/Dealer’s requests. NOW, THEREFORE , in consideration of the foregoing and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.
